li gf0b 0o-o0 arenes date oct e ln legend department of the treasury internal_revenue_service washington d c contact person id number telephone number in reply refer to t eo ra t dear sir madam this is in reference to a letter and subsequent correspondence submitted on your behalf by your authorized representatives requesting certain rulings regarding the federal tax consequences of a corporate_reorganization and proposed transactions described below c is exempt under sec_501 of the code as an organization described in sec_501 and is classified as other than a private_foundation under sec_509 c was organized to plan develop participate in and operate various medical and health care ventures and facilities for the benefit of o c owns and manages seven medical office buildings and two residential properties that are not debt-financed c also owns all the stock of a medical laboratory and sponsors a physician recruitment program for the benefit of its community the physician recruitment program brought various physician specialists into the community who had previously not been present and also recruited other physicians whose specialties were underrepresented o is exempt under sec_501 of the code as an organization described in sec_501 and is classified as other than a private_foundation under sec_509 o2a4 and b a iii o was incorporated to bring the operations of two nonprofit general acute care hospitals m and d under its common_control since the merger of m and d into o o has combined the hospitals and currently operates one hospital described in sec_501 the board_of directors of c determined it would be in c’s best interest and in furtherance of its charitable purpose to amend and restate its articles of incorporation and bylaws to reflect the integration of d and o consistent with this determination o’s board_of directors will amend its articles to provide that o will be the sole member of c and c’s board_of directors will be nominated appointed and elected by o's board_of directors all of the actions taken by c's board_of directors will become effective upon receipt of a favorable private_letter_ruling from the service as a full service hospital system o provides rehabilitative services to its patients in the past o has performed these programs on its campus and in another facility the demand for these services has overwhelmed o’s facilities o determined there was a need for a full-service preventative health care and rehabilitative service facility in the community o initiated a plan to build a new facility and two years later opened the facility which is called h h is located on the old m campus a few miles from o’s main campus h will consist of the following facilities and services health resources physical development and rehabilitation outpatient services physician offices and a chapel collectively called f will operate h however a large number of square feet of h will be leased to c to operate f no portion of f constitutes debt-financed_property f consists of a gymnasium track warm water hydrotherapy pool lap pool natatorium racquetball squash courts health resources library physical development equipment aerobic studio rooms exercise areas massage therapy a demonstration kitchen and classrooms f has a pro shop which carries various health and fitness items for its members and a cafe which is primarily for the convenience of its employees and members for education classes areas dedicated including several area and o states the primary purpose of f is to improve the health of the community by promoting healthy lifestyles and disease prevention this is accomplished in three major ways by providing various forms of rehabilitation to o's medical patients by offering a medically supervised and non-medically supervised comprehensive exercise program to members and by administering prevention services and extensive and comprehensive educational programs to members and nonmembers in the community c has described its various programs and activities as well as its efforts to target lower income and diverse groups f provides rehabilitative services to its patients who have for example undergone cardiovascular or orthopedic surgery or have been identified as having cardiovascular disorders rehabilitative programs are typically prescribed by o's medical staff physician sec_3 its patients to supervision as well as a registered dietician to answer all questions regarding diet performs these programs under the direction of a physician f also offers certified athletic trainers for injury care and exercise f f provides extensive community education and prevention programs many of these programs can be accessed by the community without membership in f for example f offers post-polio and arthritis programs diabetes care programs golden partners programs obese population programs cardiac maintenance programs physical sports occupational and speech rehabilitation programs prenatal education programs aquatic and fitness classes health fairs and community outreach programs and free school health assessment programs that have thousands of participants many of these community programs are open to nonmembers and are free of charge however if fees are charged they are reasonable and scholarships are offered to the financially needy -all members of f are required to complete a health risk appraisal before using the facility if it is determined by the health risk appraisal that an individual has a high risk of disease that person will be referred to a physician to obtain approval prior to entry into f f's staff members develop individual programs as a result of the health risk appraisal that may include referral to a physician registered dietitian exercise physiologists or registered nurse f offers stated discounted membership fees for its various types of memberships including therapeutic golden partners employees chamber of commerce and board_of education f submitted information showing the persons who benefit from the discounts come from a wide variety of socioeconomic levels more than one-half of all members benefit from some form of discount if after receiving these discounted rates individuals still cannot afford the fees they are eligible to apply for membership pursuant to f’s charity care policy which mirrors the charity care policy of o to be eligible a person should have a referral preference is given to a physician's referral but it is not necessary special circumstances emotional spiritual physical or mental as determined by the management team and proof of financial need c stated that up to of all memberships would be funded by scholarships available under f's charity care policy the charity care policy as well as the availability of f and its services are advertised in local newspaper articles newsletters guest appearances by f's employees on local television and through public speaking engagements f's membership demand and pricing was determined based on a feasibility and demographic survey and initial memberships were first estimated using age as well as specific economic data from a consultant who had experience working with several hospital based fitness centers there is no other fitness center that is hospital based and clinically integrated within a 50-mile analysis performed by two consultant groups xg radius of f f states its services are priced to be affordable to the average household of the surrounding area most particularly those within a 10-mile radius f is located in a low- to-moderate income area f charges an initiation fee for individuals couples and families which is a one-time charge covering the cost of the following the initial health risk appraisal microfit health assessment consisting of a sub-maximal cardiovascular test body fat composition test flexibility test and strength test the initial exercise prescription orientation to f and its equipment and the cost of setting up a new member in addition f charges monthly dues these fees may be waived or discounted if a person meets f's charity care policy survey data indicated use of f comes from three segments the general community o's and c's employees and o's patients significantly represented in f’s survey of its members’ annual income f will periodically repeat this survey and use the information to adjust its fees to assure that _ individuals within all income levels use its facility f also conducted a survey of its membership the all economic segments of the community are sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense in the law of charity the promotion of health is considered to be a charitable purpose see restatement second of trusts sec_368 sec_372 iv scott on trusts sec_368 sec_372 3rd ed revrul_69_545 1969_2_cb_117 provides that a nonprofit organization whose purpose and activity are providing hospital care is promoting health and it may therefore qualify as organized and operated in furtherance of a charitable purpose if it meets the other requirements of sec_501 of the code revrul_59_310 1959_2_cb_146 holds that a nonprofit corporation organized for the purpose of establishing maintaining and operating a public swimming pool playground and other recreational facilities for the children and other residents of a community is exempt from federal_income_tax under sec_50i c of the code the organization operates in a community consisting principally of iow-income groups who are unable to pay the cost of privately sponsored recreation facilities the income derived from charges for admission to the pool was minor in amount revrul_59_310 also discussed the case of isabel 21_tc_55 nonacq 1955_1_cb_8 withdrawn and acq substituted therefor 1959_2_cb_6 odnlp in that case the tax_court held that an organization operating a public beach playground and bathing facility was charitable within the meaning of sec_50k c of the code the revenue_ruling acquiesced in the court case but only under the limited facts presented which included the fact that no fees were charged to use the facilities however it emphasized that every organization dedicated solely to the promotion of social welfare should not be classified as charitable revrul_67_325 1967_2_cb_113 holds that an organization which provides recreational facilities without charge to the residents of a township is not organized and operated exclusively for charitable purposes where the basis for charitable qualification is dedication of the facilities involved to community use and the use of the facilities is restricted to less than the entire community on the basis of race this revenue tuling indicated that the basis for recognizing organizations that provided recreational facilities to the community as exempt under sec_50i c was that they tend to lessen the burdens of government revrul_79_360 1979_2_cb_237 holds that the operation of health club facilities in a commercial manner by an organization exempt from tax under sec_50i c of the code constitutes unrelated_trade_or_business under sec_513 in this revenue_ruling the organization had recreational facilities that were used in its general physical fitness programs these facilities included a track gymnasium swimming pool and courts for racquetball handball and squash members used these facilities as often as they wished and at a nominal fee however the organization also organized a health club program that its members could join for an advance annual fee that was sufficiently high that it restricted participation to a limited number of the members of the community the annual fee was comparable to fees charged by similar local commercial health clubs the advance annual fee was in addition to the nominal annual dues for membership in the organization in addition those who were not health club members paid admission fees comparable to fees charged by similar local commercial health club facilities sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_50i c sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions computed with the modifications listed in sec_512 sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related to the exercise or performance by an organization of the charitable purpose constituting the basis for its exemption under sec_501 ool sec_513 of the code provides in part that the term unrelated_trade_or_business does not include any trade_or_business which is carried on in the case of an organization described in sec_501 by the organization primarily for the convenience of its employees sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes rev ruls and 1969_1_cb_160 hold that a hospital gift shop and cafeteria and coffee shop contributed importantly to the hospital's exempt purposes by contributing to the physical well-being of the patients in the case of the gift shop and by keeping the employees and staff on the premises throughout the workday thereby increasing the hospital's efficiency in the case of the cafeteria and coffee shop sec_509 of the code provides that the term private_foundation means an organization described in sec_501 other than one described in sec_509 or sec_509 of the code excludes from the definition of a private_foundation an organization that is organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or the supporting_organization must also be operated supervised or controlled by the supported_organization supervised or controlled in connection with the supported_organization or operated in connection with the supported_organization sec_1_509_a_-4 of the regulations describes in general terms the various tests that a supporting_organization must meet in order to be classified as an organization described in sec_509 of the code sec_1_509_a_-4 of the regulations specifies the requirements for the supporting organization's articles of incorporation the articles must limit the purposes of such organization to one or more of the purposes set forth in sec_509 of the code not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in sec_509 a state the specified publicly supported organizations on whose behalf such organization is operated and not expressly empower the organization to operate to support or benefit other than the specified publicly supported organizations sec_1_509_a_-4 of the regulations requires the supporting_organization to engage solely in activities that support or benefit the specified publicly_supported_organization the furthering of any purpose other than supporting or benefiting the specified organization will prevent qualification however the supporting_organization is not required to pay over its income to the supported organizations to meet the operational_test sec_1_509_a_-4 provides that a supporting_organization may satisfy the test by using the income to carry on an independent activity or program that benefits the supported organizations sec_509 of the code prohibits direct or indirect control by one or more disqualified persons as defined in sec_4946 of the code other than foundation managers or sec_509 or organizations c's purposes will not change as a result of the reorganization and amendments to its articles of incorporation and by-laws c will continue to operate to accomplish its respective exempt purposes under sec_501 of the code therefore the proposed amendments will not adversely affect c's continued exemption after the reorganization described above c will support o and continue to qualify as an organization other than a private_foundation under sec_509 an exempt_organization operating a fitness center may be charitable on the grounds it promotes health the charitable purpose of promoting the health of a community is a basis for tax-exempt status under sec_501 of the code see revrul_69_545 supra a so providing recreational facilities to the general_public can be an exempt_purpose under sec_501 as long as the facilities are available to a broad segment of the community similarly in order to be exempt from unrelated_business_income_tax under sec_511 a fitness center that is conducted as an activity of an exempt_organization must benefit a significant segment of the population f's provision of rehabilitative services to o’s patients who have for example undergone cardiovascular or orthopedic surgery or have been identified as having cardiovascular disorders is an exempt activity by rehabilitating patients in accordance with treatment plans prescribed by physicians and hospital personnel o's exempt_purpose of providing for the health care needs of the community is served through f f’s provision of facilities for health improvement and recreation of its members can be related to f’s charitable purpose of providing community recreational facilities only if the fees charged are affordable to the community served see revrul_79_360 supra ol f's charitable purpose is demonstrated by the fact that the fees charged for memberships are affordable to a broad cross-section of the residents of the community f conducted a survey to determine if its fees allow for all segments of its community to participate f's fee structure was based on the survey in addition the survey will be updated with any new information used to adjust f’s fees to assure all income levels in the community use the facility further f has a charity care policy which provides for scholarships to pay all or part of a member's fees as noted previously up to of all memberships will be funded by scholarships available under a charity care policy and more than one-half of all members benefit from some form of discount the charity care policy as well as the availability of f and its services is advertised in local newspapers with wide circulation in the total community under these circumstances the operation of the fitness center furthers an exempt_purpose under sec_501 of the code another significant activity of f is the provision of extensive community education and _ prevention programs including an array of free programs conducted by f that benefit the community many of these programs can be accessed by the community without membership in f and are free of charge however if fees are charged they are reasonable and scholarships are offered for the financially needy thus by conducting these programs f is furthering an exempt_purpose under sec_501 of the code the facts submitted indicate that o’s and c’s employees are members of f the use of an exempt fitness center by its own employees or employees of an affiliated entity is excepted from unrelated_trade_or_business under the convenience exception contained in sec_513 of the code the pro shop and cafe are primarily used for the convenience of f’s members and employees the pro shop contributes to f’s exempt_purpose by providing fitness- related items that are used at its fitness center by its members the cafe is used by f’s members as well as employees and staff throughout the workday thereby increasing f’s efficiency thus under these circumstances amounts derived from the pro shop and cafe would not be subject_to tax under sec_511 see rev ruls and supra however amounts attributable to sales of items by the pro shop that are not used at the fitness center or amounts derived by the cafe from members of the general_public would be subject_to tax accordingly we rule as follows after the reorganization described above c wil continue to qualify for recognition of exemption as an organization described in sec_501 of the code and will continue to be classified as other than a private_foundation under sec_509 dollar_figure the operation of f in the manner described contributes importantly and is substantially related to the accomplishment of c's exempt_purpose under sec_501 of the code under the circumstances described except as noted above the operation of f by c is not an unrelated_trade_or_business of c under sec_513 and income derived from the operation of f will not be subject_to the tax on unrelated_business_income under sec_511 this ruling is based on the understanding that there will be no material_change in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service we are informing your exempt_organizations area manager of this ruling please keep this letter in your permanent records this ruling is directed only to the organization that requested it sec_61 k of the code provides that this ruling may not be used or cited by others as precedent - f you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours signed marvin friedlander marvin friedlander manager exempt_organizations technical group
